PER CURIAM.
The appellant filed a notice of appeal pursuant to the “mailbox” rule on October 16, 2006, seeking review of an “Order Dismissing Petition for Habeas Corpus,” filed in the lower tribunal on June 8, 2006. However, because the appellant’s motion for clarification, which the trial court treated as a second motion for rehearing, was not an authorized motion, see Arleo v. Garcia, 695 So.2d 862 (Fla. 4th DCA 1997), it did not delay rendition of the order of dismissal. See Fla. R.App. P. 9.020(h). Consequently, the notice of appeal was not filed within 30 days of rendition of the order on appeal. For this reason, we dis*902miss this appeal for lack of jurisdiction without prejudice to the appellant’s right to seek relief in the trial court. See Brown v. State, 708 So.2d 1041 (Fla. 1st DCA 1998).
BARFIELD, VAN NORTWICK, and THOMAS, JJ., concur.